OPINIÓN DISIDENTE DE LOS
JUECES ASOCIADOS SUES. WOLE Y ALDKEY.
La probabilidad es que la corte inferior creyó que existía un conflicto de .títulos o algo semejante a esto en cuanto a ellos y por consiguiente erróneamente, a mi entender, se negó a dictar sentencia. No se lia emitido ninguna opinión. Esta Corte resuelve que bubo un contrato probado celebrado entre el causante de la demandante y el demandado, pero en la opi-nión de la mayoría ni siquiera se trata de decir qué clase de contrato era éste o su duración- si tenía alguna. General-mente, y en relación con terrenos, existen arrendamientos o permisos o algo derivado de un título completo o alguna cosa inferior a esto. Decir que el demandado está en pose-sión por virtud de un contrato, meramente expresa una con-clusión de cierta premisa indefinida. Más categóricamente yo diría que estando admitido el título de la demandante el demandado estaba obligado a probar que él tenía derecho a la posesión y para eso necesitaba él algo más que las supuestas vagas promesas hechas por un hombre que había muerto y no podía declarar y una supuesta ratificación. Si los contratos de arrendamiento pudieran probarse en esta forma indefinida *350la ley de desaliado probablemente pronto se convertiría en nna letra muerta.
La corte inferior eliminó la defensa que se trató de esta-blecer, a saber, que el abogado que compareció no tenía la de-bida autorización para representar a la demandante. Por tanto no estaba debidamente ante esta Corte, espedalmente toda vez que el demandado no apeló ni pudo apelar.
A mi juicio, la opinión de la mayoría resuelve necesaria-mente que sin una alegación con tal fin el derecho de un -abo-gado a representar a su cliente puede ser impugnado por el apelado en apelación. Las autoridades demuestran que la forma adecuada de atacar el derecho de un abogado a repre-sentar a su cliente es mediante moción, o algo por el estilo, hecha antes del juicio. 6 C. J. 635.
Fué cierto que el apoderado de la demandante dijo algo en cuanto a que él y no la demandante autorizó la compare-cencia del abogado, pero la manifestación hecha por el testigo que no es contestación a ninguna cuestión en cuanto a este particular en el caso, no era obligatoria para el abogado. El apoderado, sin embargo, declaró que él tenía la debida facul-tad para emplear un abogado. La presunción sería que cuando un abogado compareció él había obtenido una autori-zación directa. 6 C. J. 631. La Sra. Preston puede haberse comunicado directamente o autorizado a su apoderado para utilizar un abogado. Todas estas cosas están dentro de la importante presunción de que cuando comparece un abogado él actúa con la debida autoridad. Es necesaria una notifica-ción especial para impugnar la facultad de un abogado.
No se hizo ninguna impugnación adecuada en la corte inferior respecto a la facultad del abogado, y esa facultad, en mi opinión, no podía propiamente ser puesta en tela de juicio en este Tribunal. 6 C. J. 635, nota 10.
Por estas razones disiento.